ATTORNEYS FOR APPELLANT                                         ATTORNEYS FOR APPELLEE
Michael C. Keating                                              Gregory F. Zoeller
Yvette M. LaPlante                                              Attorney General of Indiana
Keating & LaPlante, LLP
Evansville, Indiana                                Henry A. Flores, Jr.
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana
__________________________________________________________________________________


                                              In the
                          Indiana Supreme Court                                    Jun 26 2015, 1:50 pm
                              _________________________________

                                      No. 63S00-1401-LW-306

ANDREW S. SATTERFIELD,
                                                                Appellant (Defendant),

                                                   v.

STATE OF INDIANA,
                                                        Appellee (Plaintiff).
                              _________________________________

                   Appeal from the Pike Circuit Court, No. 63C01-1112-FB-564
                           The Honorable Jeffrey L. Biesterveld, Judge
                             _________________________________

              On Direct Appeal from a Sentence of Life Imprisonment Without Parole
                            _________________________________

                                            June 26, 2015

Rush, Chief Justice.

        Andrew Satterfield brings this direct appeal to challenge his convictions and sentence of
life imprisonment without the possibility of parole (“LWOP”) for murder and arson. Based on the
LWOP sentence, we have mandatory and exclusive jurisdiction over this appeal. Ind. Appellate Rule
4(A)(1)(a). Satterfield presents three issues: that (1) the jury’s decision not to find him insane or
guilty but mentally ill is contrary to law; (2) the trial court abused its discretion by admitting testi-
mony about his evasiveness during police questioning; and (3) his LWOP sentence is inappropriate
under Rule 7(B) based on the nature of the offense and his character. We affirm in all respects.
                                  Facts and Procedural History

       Satterfield shot his mother, Kathy Satterfield, multiple times at their home in the early
hours of December 8, 2011. He first shot her in their kitchen and kept shooting her as she fled into
the bathroom. While she lay dying, Satterfield took a gasoline can and poured fuel around the
house, locked the doors to the house, and lit it on fire. Satterfield stayed inside the house while it
started burning, and he later claimed that his motive for starting the fire was to kill himself. But he
changed his mind and decided to flee the house after sustaining serious burns. The fire destroyed
much of his clothing; so, after escaping the inferno, he took off all his clothes except his underwear.
Then—still wearing only his underwear despite the freezing temperatures—he drove to a gas sta-
tion, pumped gas, and left without paying. Several hours later, Satterfield sought medical help for
his burns at Good Samaritan Hospital in Vincennes, Indiana. But due to the severity of his burns,
Good Samaritan Hospital soon transferred Satterfield to Wishard Hospital in Indianapolis. During
treatment at each hospital, Satterfield spoke about the murder and fire with multiple detectives.
Additional facts will be provided.

       The State charged Satterfield with murder, a felony; arson, a class B felony; and attempted
arson, a class B felony. Ind. Code §§ 35-42-1-1(1), -43-1-1(a)(1), -41-5-1(a) (2008). Satterfield
conceded at trial that he killed his mother and burned down their home. But he defended on
grounds he was not responsible by reason of insanity or was guilty but mentally ill. Testimony at
trial included three expert witnesses along with lay witness testimony from law enforcement per-
sonnel who responded to the fire; nurses who treated Satterfield for his burns; family; and officers
and detectives who interviewed him about the murder and fire. The jury found Satterfield guilty
on all counts, rather than insane or guilty but mentally ill. The State sought LWOP because the
murder occurred while committing arson. I.C. § 35-50-2-9(b)(1)(A). The jury recommended
LWOP, and the trial court sentenced Satterfield accordingly. The trial court also merged the two
arson convictions and sentenced Satterfield to a concurrent term of 20 years for arson. He appealed
directly to this Court pursuant to Indiana Appellate Rule 4(A)(1)(a).

                                     Discussion and Decision

I. The Jury’s Rejection of Satterfield’s Mental-Health Defenses Was Not Contrary to Law.

       There was conflicting evidence on whether Satterfield was insane or guilty but mentally ill.
In these situations, we let juries—not courts—“weigh the evidence and assess witness credibility,”




                                                  2
Galloway v. State, 938 N.E.2d 699, 709 (Ind. 2010), and “determine whether the defendant appreci-
ated the wrongfulness of his conduct at the time of the offense” or committed the offense while
mentally ill. Myers v. State, 27 N.E.3d 1069, 1075 (Ind. 2015) (insanity); Hurst v. State, 699 N.E.2d
651, 653–54 (Ind. 1998) (guilty but mentally ill). Here, the jury weighed conflicting testimony and
found Satterfield guilty. That decision was not contrary to law, and we therefore affirm the verdict.

       The jury was instructed on four possible verdicts: “(1) guilty; (2) not guilty; (3) not respon-
sible by reason of insanity at the time of the crime; or (4) guilty but mentally ill at the time of the
crime.” I.C. § 35-36-2-3. Each verdict is a legal determination, not a medical diagnosis. Defendants
are insane when, “as a result of mental disease or defect,” they are “unable to appreciate the wrong-
fulness of th[eir] conduct at the time of the offense.” I.C. § 35-41-3-6(a). A “mental disease or
defect” means “a severely abnormal mental condition that grossly and demonstrably impairs a per-
son’s perception,” but not “an abnormality manifested only by repeated unlawful or antisocial con-
duct.” I.C. 35-41-3-6(b). Defendants are guilty but mentally ill if the jury finds they have committed
the charged offense while “having a psychiatric disorder which substantially disturbs [their] think-
ing, feeling, or behavior and impairs [their] ability to function . . . including having any mental
retardation.” I.C. § 35-36-1-1. Defendants bear the burden to prove insanity or mental illness by a
preponderance of the evidence. See I.C. § 35-41-4-1(b); Galloway, 938 N.E.2d at 717.

       When a defendant challenges a jury verdict as contrary to law, as Satterfield does here, we
grant “substantial deference” to the verdict because “the jury shall have the right to determine the
law and the facts” “in all criminal cases.” Ind. Const. art. 1, § 19. Because he appeals a negative
judgment, Satterfield “faces a heavy burden.” Galloway, 938 N.E.2d at 709. “[T]he conviction will
only be set aside ‘when the evidence is without conflict and leads only to the conclusion that the
defendant was insane when the crime was committed,’” or guilty but mentally ill. Myers, 27
N.E.3d at 1074–75 (quoting Galloway, 938 N.E.2d at 710); Hurst, 699 N.E.2d at 653 n.4. Accord-
ingly, we “will not reweigh evidence, reassess witness credibility, or disturb reasonable inferences
made by the trier of fact.” Myers, 27 N.E.3d at 1074 (quoting Galloway, 938 N.E.2d at 709). Rather,
we “will consider only the evidence most favorable to the judgment and the reasonable and logical
inferences to be drawn therefrom.” Id. at 1075 (quoting Thompson, 804 N.E.2d at 1149).




                                                  3
       The jury’s right to determine the facts allows jurors to disbelieve expert testimony of a
defendant’s insanity or mental illness and rely instead on “other sufficient probative evidence from
which a conflicting inference of sanity” or mental illness can reasonably be drawn. E.g., Myers,
27 N.E.3d at 1076 (quoting Galloway, 938 N.E.2d at 710); Hurst, 699 N.E.2d at 654. Demeanor
evidence, lay opinion testimony, and the circumstances of the crime are just a few examples of the
additional evidence that juries may consider and use to either accept or reject expert testimony—
even when the expert testimony is unanimous. In Myers, we affirmed a defendant’s guilty but
mentally ill conviction and rejected his request to find him insane based on testimony “from vic-
tims and multiple eyewitnesses describing how the incident unfolded,” notwithstanding unani-
mous expert testimony supporting insanity. 27 N.E.3d at 1076. And in Hurst, we affirmed a guilty-
only verdict, rejecting a defendant’s appeal for a guilty but mentally ill verdict, when expert testi-
mony conflicted on whether the defendant suffered from a mental illness or was simply under the
influence of LSD. 699 N.E.2d at 654.

       Here, expert mental-health testimony and other probative evidence conflicted—as to his
mental-illness diagnosis of schizophrenia specifically, and as to his sanity generally. Three experts
offered conflicting diagnoses to explain Satterfield’s mental health, with two finding schizophrenia
but one finding his symptoms resulted from drug abuse and jail psychosis instead. Likewise, the
evidence for insanity in this case was not compelling because neither of the two court-appointed
experts who assessed Satterfield’s sanity testified that Satterfield was insane at the time of the
offense. Non-expert testimony was similarly inconsistent. It supported the inference that his ac-
tions during and after the fire were a product of a mental illness, but could just as easily supported
an inference that he was acting deceitfully.

       Of the three experts who testified, only two diagnosed schizophrenia: Satterfield’s psychi-
atrist, Dr. Patrick Helfenbein, and court-appointed clinical psychologist Dr. David Cerling. Dr.
Helfenbein treated Satterfield for approximately ten years and last saw him in March 2010. He
stated with “a hundred percent certainty” that Satterfield was a chronic, paranoid schizophrenic
and could not “imagine any other diagnosis that would fit.” Several medical reports written by Dr.
Helfenbein described Satterfield’s symptoms of poverty of speech, flat affect, psychosis, paranoid
ideation, and social withdrawal. And Dr. Helfenbein stood by his prior assessments that these
symptoms supported a schizophrenia diagnosis. Although Dr. Helfenbein acknowledged that drug



                                                  4
use and schizophrenia often go hand-in-hand, he strongly disagreed that drugs could explain Sat-
terfield’s symptoms: “I don’t think [he’s] a pothead—his condition was too intense. The delusions
[were] too strong and . . . too consistent . . . to be a pothead.”

        Dr. Cerling concurred in Dr. Helfenbein’s diagnosis. He reviewed Satterfield’s past
medical records and met with him on two occasions (though he did not review the videos of
Satterfield’s police interrogations). Dr. Cerling described Satterfield’s responses to questioning
during one of these interviews, conducted on August 16, 2012, as “just very, very vague, very little
there.” He also said Satterfield “acknowledge[d] at times hearing voices,” and that sometimes the
“voices were after him.” In summarizing his impressions, Dr. Cerling said, “I was very comfortable
with the diagnosis of schizophrenia as being the primary diagnosis that has impaired Mr. Satterfield’s
being able to function . . . on a day-to-day basis.” Dr. Cerling also noted that Satterfield’s records
referenced substance abuse and acknowledged the “very high incidence between schizophrenics
and substance abuse.” But he did not believe that “drug use caused his condition.”

        On the other hand, Dr. Ned Masbaum—a court-appointed forensic psychiatrist who reviewed
all of Satterfield’s records and conducted a two-hour mental status examination on June 13, 2012—
reached a different conclusion. He did not take “issue with [Satterfield’s] doctors’ past diagnoses,”
but he “did not see schizophrenia at the time of [his] examination nor did [he] detect any sign of it
at the time of the alleged offense.” Instead, Dr. Masbaum attributed Satterfield’s present symptoms
to a personality disorder caused by alcohol and drug dependence, along with “mild to moderate jail
psychosis with paranoid features.” Dr. Masbaum noted that Satterfield’s drug use began at age fifteen
or sixteen and included “drugs of the most severe nature,” like “crystal methamphetamine.” He said
that this kind of drug use “affects the brain and can leave a person with hallucinations as well as
cause[] physical changes of a severe nature.” Dr. Masbaum also described Satterfield’s paranoia as
a product of his incarceration—jail psychosis—not schizophrenia:

                He said that another inmate had threatened his life, was going to
                throw him over a banister or things of that nature. And I think he
                was facing what’s commonly called “jailhouse justice.” . . . [W]hat
                that means is people in jail that are alleged to have committed certain
                crimes against family or other people create a resentment in other
                inmates who feel they should help the criminal justice system and do
                something to the person. . . . And, so he was feeling very paranoid.




                                                    5
Finally, Dr. Masbaum explained that he believed Satterfield’s actions before, during, and after the
offense showed “integrated thinking” and “goal-directed behavior”—uncommon characteristics in
most schizophrenics. Before the murder, Satterfield was “not truthful regarding questions about
psychiatric commitment in the past” when completing a handgun license application, despite his
years of psychiatric treatment. And additional signs of “integrated thinking” were present “at the
time of the alleged offense and immediately afterwards.” Dr. Masbaum elaborated that

               [h]e’s able to understand he needs medical care. He’s able to get in
               his car and he has his own driver’s license. He was able to obtain a
               driver’s license. . . . He’s able to proceed with goal-directed behavior
               in his car to get medical care. He’s also able to think through that he
               has to do this deceptively otherwise the police are going to be involved.
               And when he gets to the hospital, he does not tell the hospital personnel
               initially . . . all the circumstances of his burns. Again, he’s thinking to
               escape the police because he knows he’ll be reported to the police. . . .
               It’s not a disordered thought. It’s a thought of manipulation and
               deception. . . . It’s not characteristic of schizophrenia.

       And even apart from the conflicting expert evidence on Satterfield’s mental illness, there
was also no consensus on his insanity. Neither of the two experts appointed by the trial court to
assess Satterfield’s sanity—Dr. Cerling and Dr. Masbaum—testified Satterfield was insane at the
time of the offense. Dr. Cerling testified only that he “lean[ed] towards” finding Satterfield insane,
and was at least 75% sure. This assessment was not decisive, and Dr. Masbaum testified that
Satterfield was sane:

               He was able to appreciate the wrongfulness of his conduct at [the]
               time [of the offense]. He did not call local emergency responders for
               fear that it would bring the sheriff. He fled the crime scene. He
               sought medical help after leaving the crime scene then attempted
               concealment of the crime by not revealing circumstances of the
               burns immediately to the staff. And, of course, the fire itself is the
               way of destroying evidence at a crime scene.

Dr. Helfenbein gave no opinion because he was not qualified to comment on Satterfield’s sanity.
The jury was well within its bounds to reject Satterfield’s insanity defense when none of the expert
witnesses were willing to embrace that defense either.

       The jury also heard conflicting non-expert testimony of Defendant’s sanity and mental
illness. Satterfield left several pieces of incriminating evidence at the scene of the crime, including




                                                   6
his wallet and clothes; he then pumped gasoline in only his underwear despite freezing
temperatures and remained unclad when he arrived at the hospital; he failed to seek immediate
medical attention to address his severe burns; and when he was treated, he did not show many
signs of pain. Defense counsel argued that a sane and mentally healthy person would not have have
acted so bizzarely. But other evidence suggested those actions stemmed from deceit, not mental
illness. Satterfield had told one expert witness during an interview that he did not call emergency
help after the fire because he did not want police to come. At Wishard Hospital, Satterfield claimed
he shot his mother because she was coming after him. But in a psychiatric evaluation with one of the
court-appointed forensic psychiatrists, he said that he shot her because he did not know how to deal
with her worsening health problems. And when he sought a handgun license in May 2010, he did
not disclose his prior psychiatric commitment. (The form asked “Have you ever been treated for
psychiatric health care or an emotional or mental illness?” Satterfield checked the box next to “No.”)
But he admitted that he gets Social Security disability benefits because of his schizophrenia
diagnosis. As Dr. Masbaum previously noted, Satterfield knew how to use his illness to his
advantage.

       In view of the disputed evidence—both expert and non-expert—taken as a whole, we can-
not say the evidence is without conflict on both Satterfield’s insanity and mental illness, and so we
affirm the jury’s verdict as not contrary to law. Galloway, 938 N.E.2d at 710. The jury heard all
this conflicting evidence, weighed it as it deemed best, and rendered a guilty verdict. We give
substantial deference to its verdict and thus affirm its decision.

II.   The Trial Court Did Not Abuse Its Discretion in Admitting Testimony About Satter-
      field’s Evasiveness Because It Was Admissible as Lay Opinion Testimony.

       At trial, Satterfield objected to a detective’s characterization of the answers he gave during
a police interview as “evasive.” Detective Tobias Odom conducted the interview while Satterfield
was recovering from his injuries at Wishard Hospital, and he video-recorded their conversation.
The State played the entire video at trial. After the video ended, Detective Odom discussed Satter-
field’s behavior during the interview:

               STATE: How would you characterize the answers Mr. Satterfield
                      was giving to the questions you were asking?
               ODOM: At times he minimizes his involvement. Maximizes other
                      things.


                                                  7
               STATE: When you say he minimizes, what does that mean?
               ODOM: We all tend to minimize our—our involvement at times.
               STATE: We tend to—to play down the things that make us look bad?
               ODOM: Correct.
               STATE: And when you say, he maximized, what do you mean?
               ODOM: Long answers. Going over the same thing he spoke about
                      when you’re not really asking that question.
               STATE: Those things which would—tends to create sympathy, or
                      support a certain conclusion? . . . By maximizing, do [you]
                      mean long, drawn-out answers about the things that we
                      tend to—to—give us sympathy or support a beneficial
                      conclusion?
               ODOM: Could be. Or—or, just not answering the question at hand.
                      You just move—keep moving over the same things over
                      and over again.
               STATE: In that sense, would you characterize the answers as eva-
                      sive?
               ODOM: Yes. Can be.

(Emphasis added.) The trial court admitted Detective Odom’s testimony over Satterfield’s objec-
tion as skilled witness testimony.

       Satterfield now argues that the trial court abused its discretion in admitting this testimony
for two reasons: (1) Detective Odom was not qualified as a skilled witness to determine evasive-
ness in an interview under Indiana Rule of Evidence 701; and (2) even if he was, Detective Odom
may not offer “human lie detector” testimony about his truthfulness in the interview. Satterfield
further contends that this error was not harmless because his behavior and mental state were critical
to his insanity defense.

       Trial courts have broad discretion to admit or exclude evidence, and our review is limited
to whether the trial court abused that discretion. Blount v. State, 22 N.E.3d 559, 564 (Ind. 2014).
We consider all the facts and circumstances surrounding the trial court’s decision to determine
whether it is “clearly against the logic and effect” of what those facts and circumstances dictate.
Id. And we “may affirm a trial court’s judgment on any theory supported by the evidence.” Clark
v. State, 808 N.E.2d 1183, 1188 (Ind. 2004).

       Applying that standard here, we find Detective Odom’s testimony was neither a skilled-
witness opinion (though that’s what the trial court called it), nor forbidden “human lie detector”




                                                 8
testimony. Rather, we hold it admissible as lay opinion testimony—a helpful summary of obser-
vations any ordinary juror could have made while listening to Satterfield’s responses. We therefore
affirm the trial court’s discretion on that alternative basis.

    A. Detective Odom’s Testimony Was Lay Opinion Testimony, Not Skilled Witness Testimony.

        Helpful opinions are not exclusive to experts or skilled witnesses. Any witness “not testi-
fying as an expert”—whether an ordinary lay witness or a skilled witness—may testify “in the
form of an opinion” if it is “(a) rationally based on the perception of the witness and (b) helpful to
a clear understanding of the witness’s testimony or determination of a fact in issue.” Ind. Evidence
Rule 701 (emphasis added). “The requirement that the opinion be ‘rationally based’ on perception
simply means that the opinion must be one that a reasonable person could normally form from the
perceived facts,” Davis v. State, 791 N.E.2d 266, 268 (Ind. Ct. App. 2003), trans. denied, which
are facts received “directly through any of the [witness’s own] senses,” Ashworth v. State, 901
N.E.2d 567, 572 (Ind. Ct. App. 2009) (quoting Kubsch v. State, 784 N.E.2d 905, 922 (Ind. 2003)
(defining “perception” under Evidence Rule 701)), trans. denied. And the witness’s opinion is
“helpful” “if the testimony gives substance to facts, which were difficult to articulate.” McCutchan
v. Blanck, 846 N.E.2d 256, 262 (Ind. Ct. App. 2006).

        The premise of Satterfield’s first argument is that only a skilled witness may testify that a
person is being “evasive.” The difference between skilled witnesses and ordinary lay witnesses is
their degree of knowledge concerning the subject of their testimony. Neither has the “scientific,
technical, or other specialized knowledge” of experts, Evid. R. 702(a), and both ordinary lay and
skilled witnesses testify from their perceptions alone, not necessarily established scientific princi-
ples, id. Skilled witnesses, though, possess knowledge beyond that of the average juror. Kubsch,
784 N.E.2d at 922. This additional knowledge allows a skilled witness to perceive more infor-
mation from the same set of facts and circumstances than an unskilled witness would. All opinion
testimony is helpful, “giv[ing] substance to facts, which [are] difficult to articulate.” McCutchan,
846 N.E.2d at 262. But skilled witness testimony is helpful because it involves conclusions that
escape the average observer.

        Here, however, the opinion offered by Detective Odom concerning the content of Satter-
field’s interview questions was no more insightful than what an ordinary lay witness could have
observed—it was simply a helpful, tangible summary to articulate his intangible observations. Our


                                                   9
Court of Appeals decision in Tolliver v. State, 922 N.E.2d 1272 (Ind. Ct. App. 2010), trans. denied,
illustrates this situation well. There, a law enforcement officer interviewed a gunshot victim at a
hospital as he was recovering from wounds inflicted by the defendant. At trial the officer was
asked about the victim’s “mannerisms or behaviors” at the hospital. The officer “testified that [the
victim], while lying on the stretcher, had rolled away from him, that [he] became angry and said
he was not a ‘snitch’ and would ‘handle it himself,’ and that [the victim] was ‘kind of closed up,’
and uncooperative and did not want to have anything to do with speaking to [the] [o]fficer.” Id. at
1279. The Court of Appeals held that this was not skilled witness testimony because “any lay
witness might have observed . . . that [the victim] was ‘uncooperative’ based upon” the behavior
described by the officer. Id. “Such a commonsense conclusion did not require a ‘skilled witness’
foundation and would have been admissible pursuant to Rule 701 as a lay opinion rationally based
upon perception and helpful to a clear understanding of the facts of the case.” Id.

       Similar to the situation in Tolliver, the State asked Detective Odom to characterize Satter-
field’s responses, and he said that Satterfield failed to answer questions, minimized incriminating
information, and maximized harmless information. In this context, the term “evasive” was helpful
as a summary of the content and manner of answering questions and nothing more. And he did not
overstate his summary—the State was the only party to actually use the word “evasive,” and Detec-
tive Odom simply responded with, “Yes. Can be.” This was a “commonsense conclusion,” and “any
lay witness might have observed” Satterfield’s behavior and reached the same opinion. Id. at 1279.
If anything, Detective Odom’s insight was simply helpful—cogently distilling the inconsistency of
Satterfield’s answers to a single word, and thereby “giv[ing] substance to facts, which were difficult
to articulate.” McCutchan, 846 N.E.2d at 262. But helpful though it was, the testimony was still the
fruit of lay observation, not specialized knowledge. The trial court, therefore, did misidentify Detec-
tive Odom’s testimony as skilled witness testimony. But because we find it admissible as lay opinion
testimony, we affirm the trial court’s decision on that alternative basis. Clark, 808 N.E.2d at 1188.

       Our own review of the video played at trial confirms just as much. K.W. v. State, 984
N.E.2d 610, 613 n.1 (Ind. 2013) (reviewing sufficiency of the evidence of criminal charge in light
of a video of a police officer describing defendant’s conduct during the offense). The video shows
Satterfield answering questions unrelated to the shooting (including the arson) in a calm and co-
herent manner, and it shows him being hesitant and halting when answering questions related to



                                                  10
the shooting. Detective Odom’s characterization of Satterfield’s alternatively minimizing and
maximizing answers as “evasive” is an accurate and helpful summary of our own observations.

    B. Detective Odom’s Testimony Was Not “Human Lie Detector” Testimony.

         This testimony offered by Detective Odom was also not “human lie detector” testimony
when understood in the context of his entire testimony and the video itself. No witness may “testify
to opinions concerning intent, guilt, or innocence in a criminal case [or] . . . whether a witness has
testified truthfully.” Evid. R. 704(b). Taken alone, the word “evasive” can mean “tending or seek-
ing to evade; not straightforward; tricky. . . ,” Webster’s New World Dictionary (Third College
Edition) 470 (1998), and “evade” can mean “to be deceitful or clever in avoiding or escaping
something.” Id. These definitions could imply an intent to deceive. But “evasive” can also mean
“equivocal,” without a mendacious intent. Id. And taken in the context of Detective Odom’s entire
testimony and the video of the interview, Detective Odom’s summary of Satterfield’s mode of
answering questions—namely, minimizing incriminating information, and maximizing harmless
information—was not a statement of his veracity. We acknowledge the trial court mischaracterized
Detective Odom’s testimony as skilled witness testimony. But the trial court made no comment
about Detective Odom’s ability to identify untruthfulness—as the trial court in Tolliver had mis-
takenly done. Thus, Detective Odom did not serve as a “human lie detector.”1

         In sum, Detective Odom was not an unqualified skilled witness, nor was his testimony
inadmissible commentary on Satterfield’s truthfulness. Rather, in the context of Detective Odom’s
entire testimony and in light of our own observations of the video itself, the testimony was admis-
sible as a helpful, “commonsense conclusion” about Satterfield’s manner of answering questions
during an interview. Because we find that the trial court did not abuse its discretion, we need not
conduct harmless error review.




1
  We reach this conclusion mindful that, under different facts and circumstances, use of the term “evasive” may amount
to commentary on a witness’s veracity. We also recognize that demeanor testimony, in general, raises additional
concerns for defendants who suffer from schizophrenia. We said in Galloway that “demeanor evidence is of more
limited value when the defendant has a long history of mental illness with psychosis,” like schizophrenia. 938 N.E.2d
at 713. Our rationale was that individuals who are truly psychotic will often appear quite normal to everyday
bystanders before and after the alleged offense—based on the intermittent nature of hallucinations and delusions. Id.
at 713–14. But the record, taken as a whole, and our own review of the interrogation video prove that Detective
Odom’s use of the term “evasive” did not trigger such concerns in this case.



                                                         11
III.    Satterfield’s LWOP Sentence Was Not Inappropriate.

        Lastly, Satterfield argues his LWOP sentence was inappropriate. Under Appellate Rule
7(B), we have discretion to revise a sentence authorized by statute if, “after due consideration of
the trial court’s decision, [we find] that the sentence is inappropriate in light of the nature of the
offense and the character of the offender.” This review effectuates our authority to “review and
revise sentences under Article 7, section 4 of the Indiana Constitution.” Knapp v. State, 9 N.E.3d
1274, 1292 (Ind. 2014). We independently examine the nature of Satterfield’s offenses and his
character under Rule 7(B) with substantial deference to the trial court’s sentence. Cardwell v. State,
895 N.E.2d 1219, 1225 (Ind. 2008). Our job is not to determine the “correct” sentence, but to
“leaven the outliers” to ensure that our trial courts are sentencing defendants appropriately. Id.

        We conclude that Satterfield has not carried his burden to show that the nature of his of-
fense or his character warrants a reduced sentence. See Conley v. State, 972 N.E.2d 864, 876 (Ind.
2012). Satterfield brutally murdered his own mother, in their home, the day after her birthday. He
shot her multiple times while she ran away from him. She ultimately bled to death on a bathroom
floor. While she was dying, Satterfield poured gasoline around the home and lit it on fire. Although
LWOP is the second most severe penalty a court may enter, the brutal nature of Satterfield’s of-
fenses does not justify a mitigated sentence.

        His character similarly does not warrant a reduced sentence. After murdering his mother and
burning down their home, he fled the area without calling the fire department for fear of contact with
law enforcement. When Satterfield arrived at Good Samaritan Hospital, he was uncooperative with
hospital staff who sought to learn the cause of his injuries. Only after the police discovered Satter-
field’s involvement with the fire did he finally cooperate. Satterfield’s attempt to avoid culpability
for his mother’s murder is consistent with a pattern of deception that precedes his crimes. He knew
how to use his diagnoses for mental illness to his advantage—omitting them when he applied for a
handgun license, which likely would have doomed his application, but disclosing them when he
sought disability benefits.

        Additional aspects of Satterfield’s character are likewise troubling. Although medical experts
debated the extent of Satterfield’s alcohol and drug use, Satterfield admitted to abusing illegal drugs
for years. His history of substance abuse includes marijuana, prescription drugs, inhalants, alcohol,



                                                  12
and methamphetamine. Satterfield does not have a history of violent crime, but he still has a criminal
history: He pleaded guilty to operating a vehicle with a BAC of at least 0.10 and has been charged
with minor consumption, furnishing alcohol to a minor, another count of operating a vehicle while
intoxicated, providing false information on a handgun license application, using false information to
obtain a firearm, and two counts of perjury. He was also adjudicated delinquent as a juvenile. Taking
these facts together, Satterfield’s character does not persuade us that his sentence was inappropriate.

       Although Satterfield asks this Court to reduce his sentence in light of his mental illness, we
decline this invitation. The jury did not find him mentally ill. And Satterfield fails to cite any case
in which we have reduced a LWOP sentence under Rule 7(B) for reasons of mental illness. More-
over, the trial court ordered his mental health records forwarded to the DOC, which tells us that
his mental health status will be acknowledged while in prison. In sum, Satterfield’s sentence was
not inappropriate given the violent nature of this crime and his troubled character.

                                             Conclusion

       The jury’s rejection of Satterfield’s mental health defenses was not contrary to law because
the evidence was not without conflict on his mental illness or sanity. We also hold that police
detective testimony that Satterfield was “evasive” during an interview was admissible lay opinion
testimony when understood in the broader context of the detective’s description of Satterfield’s
behavior during the interview. And this testimony was not an impermissible comment on Satter-
field’s truthfulness. Finally, there is no basis on which to find his LWOP sentence inappropriate
under Rule 7(B) based on the nature of his offense and character. Accordingly, we affirm Satter-
field’s convictions and sentence.

Dickson, Rucker, David, and Massa, JJ., concur.




                                                  13